Citation Nr: 1538247	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs
Pension Management Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to burial benefits.

2.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1956 to January 1959.  

The Veteran died in October 2011.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Philadelphia, Pennsylvania, Pension Management Center of the Department of Veterans Affairs (VA). 

The issue of entitlement to burial benefits is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.3 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A and 38 C.F.R. § 3.159 impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Death pension is a monthly pension payable by VA to a surviving spouse or child because of a veteran's nonservice-connected death.  Basic entitlement exists if a veteran served for 90 days or more in a period of war or was released from such wartime service before having served 90 days for a disability adjudged service-connected; or the veteran at the time of his or her death was receiving or entitled to receive compensation or retired pay for service-connected wartime service; and the surviving spouse or child meets the net worth requirements specified by regulation and has an annual income not in excess of the applicable maximum annual pension rate specified by regulation.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3 (2015).

Relevant periods of war are from December 7, 1941, to December 31, 1946 (World War II); June 27, 1950, to January 31, 1955 (Korean conflict); February 28, 1961, to May 7, 1975 (Vietnam Era); and from August 2, 1990, through such date to be prescribed by Presidential proclamation or law (Persian Gulf War era).  38 U.S.C.A. § 101(8, 9, 29, 33) (West 2014); 38 C.F.R. § 3.2 (2015).

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from July 1956 to January 1959.  The appellant does not dispute these dates of service.

The Veteran had no service-connected disabilities at the time of his death in October 2011.  The sole question before the Board is whether the appellant has established threshold eligibility for a nonservice-connected death pension. 

As noted previously, eligibility for VA death pension benefits generally requires an initial showing that the claimant is the surviving spouse or child of a veteran who served on active duty for at least 90 days during a period of war.  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  As noted, the Korean conflict ended on January 31, 1955, and the Vietnam Era began on February 28, 1961, the Veteran's active service fell between these wartime periods.

As a matter of law, the Veteran did not serve during a period of war.  The appellant's claim for nonservice-connected death pension benefits must accordingly be denied, since she does not meet the threshold requirement for eligibility for that benefit.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.


REMAND

The appellant also seeks burial benefits.

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.  In the instant case, the record shows that the Veteran died in Silver Stream Health & Rehabilitation Center, Wilmington, North Carolina, in October 2011.  The Veteran was not service connected for any disability at the time of his death and his death is not service connected.  The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits.  Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death.  Thus, only the nonservice-connected burial benefits regulations are for potential application and service-connected burial benefits are not warranted.  

Under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2014).

Burial benefits may also be paid if a person dies from nonservice-connected causes while properly hospitalized by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  

Further development is needed to determine whether the Veteran was hospitalized by VA at the time of his death.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. 1741. 38 C.F.R. § 3.1600(c) (2014).

The appellant contends that VA placed the Veteran in Silver Stream Health & Rehabilitation Center, where he died.  If, indeed, the Veteran was admitted (transferred) to Silver Stream Health & Rehabilitation Center under the authority of 38 U.S.C. §§ 1703, 1720 (non-VA care at Government expense), then the appellant might be entitled to nonservice-connected pension benefits under 38 C.F.R. § 3.1600(c).

Upon remand, the AOJ is to obtain any billing and treatment records from Silver Stream Health & Rehabilitation Center as well as the Veteran's VA treatment records from October 2010.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file any records of the Veteran's VA treatment dated since October 2010, including any information related to transferring the Veteran to Silver Stream Health & Rehabilitation Center, Wilmington, North Carolina.  If such records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the appellant and request authorization and consent to release to VA billing and treatment records from Silver Stream Health & Rehabilitation Center, Wilmington, North Carolina, as well as any information related to transferring the Veteran from a VA facility.

Upon receipt of such, take appropriate action to contact the identified provider and request complete records.  The appellant should be informed that in the alternative she may obtain and submit the records herself.

If such records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, re-adjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


